Case: 15-40041   Document: 00513626044        Page: 1   Date Filed: 08/05/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 15-40041                             FILED
                                                                        August 5, 2016

UNITED STATES OF AMERICA,                                               Lyle W. Cayce
                                                                             Clerk
             Plaintiff - Appellee

v.

GREGORIO GONZALEZ-LONGORIA,

             Defendant - Appellant




                Appeal from the United States District Court
                    for the Southern District of Texas.


Before STEWART, Chief Judge, and JOLLY, DAVIS, JONES, SMITH,
DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES,
GRAVES, HIGGINSON, and COSTA, Circuit Judges.

STEPHEN A. HIGGINSON, Circuit Judge, joined by DAVIS, JONES, SMITH,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES, and COSTA,
Circuit Judges:

      This case presents the question whether the “crime of violence” definition
provided by 18 U.S.C. § 16(b), when incorporated by reference into United
States Sentencing Guidelines § 2L1.2(b)(1)(C), is unconstitutionally vague on
its face in light of Johnson v. United States, 135 S. Ct. 2551 (2015), in which
the Court struck as unconstitutionally vague the residual clause of the Armed
Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii). We hold that 18 U.S.C.
§ 16(b) is not unconstitutionally vague.
    Case: 15-40041    Document: 00513626044     Page: 2   Date Filed: 08/05/2016



                                 No. 15-40041
                                       I.
      In January 2008, Dallas police responded to a disturbance in the street
between Gonzalez-Longoria and his common-law wife, Debra Armstrong.
According to Armstrong, the two had been fighting about money when
Gonzalez-Longoria became upset, grabbed her by the collar, pushed her to the
ground, and then, while she was on the ground, kicked her several times in the
leg. For this incident, Gonzalez-Longoria was convicted of the misdemeanor
offense Assault-Family Violence, in violation of Tex. Penal Code § 22.01(a)(1).
      Three months later, in April 2008, Gonzalez-Longoria fought with
Armstrong again, this time as she tried to board a bus. According to Armstrong,
Gonzalez-Longoria struck Armstrong on the face, and she fell to the ground.
For this incident, Gonzalez-Longoria was convicted of the felony offense
Assault Causing Bodily Injury with a Prior Conviction of Family Violence, in
violation of Tex. Penal Code § 22.01(b)(2). Thereafter, Gonzalez-Longoria, a
Mexican citizen, was deported to Mexico.
      Six years later, in June 2014, police officers in Combes, Texas,
encountered Gonzalez-Longoria walking along the highway. He admitted that
he was present in the United States illegally, and the officers arrested him.
Thereafter, he pled guilty to being unlawfully present in the United States, in
violation of 8 U.S.C. § 1326. During sentencing, the district court applied an
eight-level sentencing enhancement on the ground that his prior Texas
conviction for Assault Causing Bodily Injury with a Prior Conviction of Family
Violence was a “crime of violence” and thus constituted an “aggravated felony”
under United States Sentencing Guidelines § 2L1.2(b)(1)(C). That guidelines
provision counts as aggravated felonies crimes that meet the “crime of
violence” definition provided by 18 U.S.C. § 16(b). See U.S.S.G. § 2L1.2, cmt.
n.3(A). At sentencing, Gonzalez-Longoria objected to the enhancement,
arguing that 18 U.S.C. § 16(b) was unconstitutionally vague. The district court
                                       2
     Case: 15-40041       Document: 00513626044          Page: 3     Date Filed: 08/05/2016



                                       No. 15-40041
overruled that objection, and his others, and sentenced him to twenty-seven
months’ imprisonment and three years’ supervised release. Gonzalez-Longoria
appealed.
       While his appeal was pending, the Supreme Court issued Johnson, in
which it held that the residual clause of the Armed Career Criminal Act, 18
U.S.C. § 924(e)(2)(B)(ii), was unconstitutionally vague in violation of the Due
Process Clause of the Fifth Amendment. In supplemental briefing, Gonzalez-
Longoria argued that the similarities between the Armed Career Criminal
Act’s residual clause and the “crime of violence” definition provided by 18
U.S.C. § 16(b) mean that § 16(b) must likewise be struck as unconstitutionally
vague. The panel agreed, and issued an opinion vacating Gonzalez-Longoria’s
sentence on the ground that 18 U.S.C. § 16(b), which formed the basis of his
eight-level aggravated-felony sentencing enhancement, is unconstitutionally
vague in light of Johnson. 1 United States v. Gonzalez-Longoria, 813 F.3d 225
(5th Cir. 2016). The government petitioned for rehearing en banc, and we




       1  Two other circuits had already invalidated 18 U.S.C. § 16(b), albeit in different
contexts, under Johnson’s reasoning. See United States v. Vivas–Ceja, 808 F.3d 719, 723 (as
incorporated into 8 U.S.C. § 1326(b)) (7th Cir. 2015); Dimaya v. Lynch, 803 F.3d 1110, 1120
(9th Cir. 2015) (civil removal). Both the Second Circuit and Sixth Circuit had distinguished
the reasoning in Johnson and held that 18 U.S.C. § 924(c)(3)(B), which both courts
characterized as identical in all material respects to 18 U.S.C. § 16(b), is not vague. See
United States v. Taylor, 814 F.3d 340, 379 (6th Cir. 2016); United States v. Hill, No. 14-3872,
slip op. at 22 (2nd Cir. Aug. 3, 2016). Since the Taylor panel opinion was issued, the Sixth
Circuit has invalidated 18 U.S.C. § 16(b) as unconstitutionally vague, distinguishing Taylor
in part on the ground that, “[u]nlike [18 U.S.C. § 924(e)(2)(B)(ii)] and [18 U.S.C. § 16(b)],
which require a categorical approach to stale predicate convictions, 18 U.S.C. § 924(c) is a
criminal offense that requires an ultimate determination of guilt beyond a reasonable
doubt—by a jury, in the same proceeding.” Shuti v. Lynch, No. 15-3835, 2016 WL 3632539,
at *8 (6th Cir. July 7, 2016). However, the Taylor decision does not appear to distinguish 18
U.S.C. § 924(c) in this manner. See Taylor, 814 F.3d at 378 (“It is true that Johnson also
relied in part on the fact that the [18 U.S.C. § 924(e)(2)(B)(ii)] residual clause, like §
924(c)(3)(B), requires the application of a categorical approach, which requires courts to look
at the ordinary case of the predicate crime.”).

                                              3
     Case: 15-40041       Document: 00513626044          Page: 4     Date Filed: 08/05/2016



                                       No. 15-40041
granted the petition. 2 United States v. Gonzalez-Longoria, 815 F.3d 189 (5th
Cir. 2016).
                                              II.
       We review de novo a district court’s application of the Sentencing
Guidelines. United States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010).
Whether a statute is unconstitutionally vague is a question of law, which we
likewise review de novo. Id. at 706.
                                             III.
                                              A.
       Gonzalez-Longoria challenges the sentencing enhancement that he
received under section 2L1.2(b)(1)(C) of the Sentencing Guidelines, which
provides for an eight-level enhancement to a defendant’s base offense level if
the defendant was deported following a conviction for an “aggravated felony.”
The application note to that section of the guidelines provides that “aggravated
felony” has “the meaning given that term in 8 U.S.C. 1101(a)(43).” U.S.S.G.
§ 2L1.2, cmt. n.3(A). That statutory provision, in turn, defines aggravated
felonies to include, among other things, “crime[s] of violence . . . as defined in
section 16 of Title 18 . . . for which the term of imprisonment [is] at least one
year.” 8 U.S.C. 1101(a)(43)(F). As defined by 18 U.S.C. § 16(b), a “crime of
violence” includes any offense “that is a felony and that, by its nature, involves
a substantial risk that physical force against the person or property of another


       2 During the time that Gonzalez-Longoria’s case was pending en banc, Gonzalez-
Longoria was released from federal custody. This development presents the question whether
the conclusion of his time in custody renders this appeal moot. We conclude that it does not.
The district court’s determination that Gonzalez-Longoria’s prior offense was an “aggravated
felony” made his offense of conviction itself an “aggravated felony.” 8 U.S.C. § 1101(a)(43)(O).
The district court’s “aggravated felony” determination therefore renders Gonzalez-Longoria
permanently inadmissible to the United States (among other repercussions), id.
§ 1182(a)(9)(A)(i), (ii), a “collateral consequence” that Gonzalez-Longoria has a concrete and
ongoing interest in avoiding. Alwan v. Ashcroft, 388 F.3d 507, 511 (5th Cir. 2004); accord
United States v. Villanueva-Diaz, 634 F.3d 844, 848-49 (5th Cir. 2011).
                                               4
     Case: 15-40041      Document: 00513626044        Page: 5     Date Filed: 08/05/2016



                                     No. 15-40041
may be used in the course of committing the offense.” It is this definition that
Gonzalez-Longoria argues is unconstitutionally vague.
                                            B.
       The Fifth Amendment’s Due Process Clause protects against criminal
convictions based on impermissibly vague statutes. “[T]he Government
violates this guarantee by taking away someone’s life, liberty, or property
under a criminal law so vague that it fails to give ordinary people fair notice of
the conduct it punishes, or so standardless that it invites arbitrary
enforcement.” Johnson, 135 S. Ct. at 2556. “These principles apply not only to
statutes defining elements of crimes, but also to statutes fixing sentences.” 3 Id.
at 2557. When a provision is so vague that it specifies “no standard of
conduct . . . at all,” then the provision “simply has no core,” Smith v. Goguen,
415 U.S. 566, 578 (1974) (quoting Coates v. City of Cincinnati, 402 U.S. 611,
614 (1971)), and will be vague as applied to anyone—that is, it will be facially
vague.
      In Johnson, the Supreme Court faced a vagueness challenge to the
Armed Career Criminal Act’s definition of violent felonies. 135 S. Ct. at 2556.
The Act includes a statutory sentencing enhancement for violators with three
or more earlier convictions for a “violent felony.” The Act defines violent
felonies to include, among other things, “burglary, arson, or extortion,
[offenses] involv[ing] use of explosives, or [offenses] otherwise involv[ing]
conduct that presents a serious potential risk of physical injury to another.” 18
U.S.C. § 924(e)(2)(B)(ii) (emphasis added). The italicized portion is known as
the “residual clause.” Johnson, 135 S. Ct. at 2556.


      3  Here, Gonzalez-Longoria challenges not a statute but a guidelines provision that
incorporates by reference a portion of a criminal statute. Because we hold that Gonzalez-
Longoria’s vagueness challenge fails on the merits, we pretermit the question whether the
guidelines are subject to vagueness challenges. See United States v. Pearson, 910 F.2d 221,
223 (5th Cir. 1990).
                                            5
     Case: 15-40041       Document: 00513626044         Page: 6     Date Filed: 08/05/2016



                                      No. 15-40041
       In Johnson, the Court highlighted two features of the Act’s residual
clause that together make the clause unconstitutionally vague. Id. at 2557.
First, the Court observed that “the residual clause leaves grave uncertainty
about how to estimate the risk posed by a crime” under the categorical
approach required by Taylor v. United States, 495 U.S. 575, 600 (1990). 4 Id.
Second, the Court noted that the Act’s “imprecise ‘serious potential risk’
standard” was difficult to apply. Id. at 2558.
       Gonzalez-Longoria argues that the same two problems infect 18 U.S.C.
§ 16(b), because it too must be interpreted under the categorical approach, see
Perez-Munoz v. Keisler, 507 F.3d 357, 361 (5th Cir. 2007), and it too contains
an imprecise risk standard. These defects, he contends, make 18 U.S.C. § 16(b)
unconstitutionally vague on its face. While Gonzalez-Longoria is correct that
18 U.S.C. § 16(b) shares these two features with the Armed Career Criminal
Act’s residual clause, neither feature causes the same level of indeterminacy
in the context of 18 U.S.C. § 16(b).



       4 “Under the categorical approach, a court assesses whether a crime qualifies as a
violent felony ‘in terms of how the law defines the offense and not in terms of how an
individual offender might have committed it on a particular occasion’”—an inquiry known as
“ordinary case” analysis. Johnson, 135 S. Ct. at 2557 (quoting Begay v. United States, 553
U.S. 137, 141 (2008)). As the Court summarized in Johnson, “good reasons” supported the
adoption of the categorical approach with respect to the Armed Career Criminal Act:

       Taylor explained that the relevant part of the Armed Career Criminal Act
       “refers to ‘a person who . . . has three previous convictions’ for—not a person
       who has committed—three previous violent felonies or drug offenses.” 495 U.S.
       at 600. This emphasis on convictions indicates that “Congress intended the
       sentencing court to look only to the fact that the defendant had been convicted
       of crimes falling within certain categories, and not to the facts underlying the
       prior convictions.” Ibid. Taylor also pointed out the utter impracticability of
       requiring a sentencing court to reconstruct, long after the original conviction,
       the conduct underlying that conviction.

Id. at 2562. See also Mathis v. United States, 579 U.S. ____, No. 15-6092, 2016 WL 3434400,
at *9-11 (June 23, 2016) (summarizing reasons supporting the use of the categorical approach
in connection with the Armed Career Criminal Act).
                                              6
     Case: 15-40041        Document: 00513626044          Page: 7     Date Filed: 08/05/2016



                                        No. 15-40041
       The Court’s first concern in Johnson, about the “grave uncertainty about
how to estimate the risk posed by a crime,” can be read broadly, as a rejection
of the categorical approach whenever it is combined with any degree of risk
assessment, or narrowly, as a long-considered ill-ease and eventual
repudiation of the categorical approach in the specific context of the Armed
Career Criminal Act’s residual clause. 5 The narrower reading is more sound.
Although both the Act’s residual clause and 18 U.S.C. § 16(b) similarly require
a risk assessment under the categorical approach, the inquiry that a court
must conduct under 18 U.S.C. § 16(b) is notably more narrow. The Act’s
residual clause requires courts, in imagining the ordinary case, to decide
whether the ordinary case would present a “serious potential risk of physical
injury.” 18 U.S.C. § 924(e)(2)(B)(ii) (emphasis added). In contrast, 18 U.S.C. §
16(b) requires courts to decide whether the ordinary case “involves a
substantial risk that physical force against the person or property of another
may be used in the course of committing the offense.” 18 U.S.C. § 16(b)
(emphasis added). Risk of physical force is more definite than risk of physical
injury; further, by requiring that the risk of physical force arise “in the course
of committing” the offense, 18 U.S.C. § 16(b) does not allow courts to consider
conduct or events occurring after the crime is complete.



       5   Compare Vivas–Ceja, 808 F.3d at 722 (holding that 18 U.S.C. § 16(b) is
unconstitutionally vague as incorporated into 8 U.S.C. 1326(b) because it must be interpreted
according to the same “two-step categorical approach” employed in connection with the
Armed Career Criminal Act’s residual clause), Dimaya, 803 F.3d at 1114, 1116 (holding that
18 U.S.C. § 16(b) is unconstitutionally vague in the civil-removal context because it is “subject
to the categorical approach” and employs an “imprecise” risk standard), and Shuti, 2016 WL
3632539, at *5 (holding that 18 U.S.C. § 16(b) is unconstitutionally vague in the civil-removal
context because “it compels a categorical approach to prior convictions and an imprecise
analysis of possible risk”), with Taylor, 814 F.3d at 379 (distinguishing the reasoning in
Johnson and holding that 18 U.S.C. § 924(c)(3)(B), which, as characterized by the court, is
identical in all material respects to 18 U.S.C. § 16(b), is not vague), and Hill, No. 14-3872,
slip op. at 22 (same).

                                               7
     Case: 15-40041         Document: 00513626044           Page: 8     Date Filed: 08/05/2016



                                         No. 15-40041
       As the Johnson majority observed, the focus on potential injury in the
Armed Career Criminal Act’s residual clause requires courts to “imagine how
the idealized ordinary case of the crime subsequently plays out.” Johnson, 135
S. Ct. at 2557-58. This exercise requires courts to guess at the potential risk of
possibly future injury. See Johnson, 135 S. Ct. at 2559 (“When deciding
whether unlawful possession of a short-barreled shotgun is a violent felony, do
we confine our attention to the risk that the shotgun will go off by accident
while in someone’s possession? Or do we also consider the possibility that the
person possessing the shotgun will later use it to commit a crime? . . . [H]ow
remote is too remote?”); cf. Paroline v. United States, 134 S. Ct. 1710, 1717,
1721 (2014) (“The full extent of this victim’s suffering is hard to grasp.”). The
analysis under 18 U.S.C. § 16(b) is more bounded; it requires courts to apply
the well-settled test from Leocal and determine whether the offense category
“naturally involve[s] a person acting in disregard of the risk that physical force
might be used against another in committing an offense.” Leocal v. Ashcroft,
543 U.S. 1, 10 (2004). 6 Thus, 18 U.S.C. § 16(b), which looks to whether a
commission of a crime involves a substantial risk of physical force, is




       6  Classifying crimes, especially by assessment of risk of force and violence, is built into
the criminal justice system. For example, 18 U.S.C. § 924(c), which provides for enhanced
penalties for the use of a firearm in connection with a crime, contains the same definition of
“crime of violence” as 18 U.S.C. § 16(b). See 18 U.S.C. § 924(c)(3)(B). Likewise, the Bail
Reform Act contemplates presumptive imprisonment when a defendant is even charged with
a “crime of violence.” See 18 U.S.C. § 3142(f)(1)(A), (g)(1). Indeed, the definition found in 18
U.S.C. § 16 applies to many provisions of Title 18. See, e.g., 18 U.S.C. § 25(a)(1) (use of minor
to commit a crime of violence); § 931(a)(1) (purchase of body armor by violent felons);
§ 1956(c)(7)(B)(ii) (money laundering); see also 18 U.S.C. § 842(p)(2) (facilitating use of
explosives in connection with a crime of violence); § 929(a)(1) (use of armor-piercing
ammunition in connection with a crime of violence); § 1952(a) (racketeering); § 2250(d)
(failure to register as a sex offender); § 2261(a) (domestic violence); § 3559(f) (crime of violence
against children).
                                                 8
     Case: 15-40041        Document: 00513626044           Page: 9      Date Filed: 08/05/2016



                                         No. 15-40041
predictively more sound—both as to notice (to felons) and in application (by
judges)—than imputing clairvoyance as to a potential risk of injury. 7
       The Court’s second concern, uncertainty about how much risk it takes
for a crime to qualify, is also less pressing in the context of 18 U.S.C. § 16(b).
As the Court highlighted in Johnson, a significant reason that the necessary
level of risk was so hard to parse in the context of the Armed Career Criminal
Act was that the Act’s residual clause “forces courts to interpret ‘serious
potential risk’ in light of . . . four enumerated crimes,” the rhyme or reason of
which no one could make out. Johnson, 135 S. Ct. at 2558 (quoting 18 U.S.C.
§ 924(e)(2)(B)(ii)). The Court went on to note that, unlike the Armed Career
Criminal Act, most similar laws did not “link[ ] a phrase such as ‘substantial
risk’ to a confusing list of examples.” Id. at 2561. In 18 U.S.C. § 16(b), the
amount of risk required—“substantial risk”—is not linked to any examples.
Instead, it is just like the “dozens of federal and state criminal laws” that
employ terms such as “substantial risk,” “grave risk,” or “unreasonable risk,”
see Johnson, 135 S. Ct. at 2561, that state and federal judges interpret as a
matter of routine.
       These distinctions mean that the concerns raised by the Court in
Johnson with respect to Armed Career Criminal Act’s residual clause do not
cause the same problems in the context of 18 U.S.C. § 16(b). While there might
be specific situations in which 18 U.S.C. § 16(b) would be vague—although
Gonzalez-Longoria does not suggest any in particular—it is certainly not a
statute that “simply has no core.” Smith, 415 U.S. at 578. Thus, we hold that
18 U.S.C. § 16(b) is not unconstitutionally vague on its face.



       7 See also Leocal, 543 U.S. at 10 n.7 (“Thus, § 16(b) plainly does not encompass all
offenses which create a ‘substantial risk’ that injury will result from a person’s conduct. The
‘substantial risk’ in § 16(b) relates to the use of force, not to the possible effect of a person’s
conduct.”).
                                                9
    Case: 15-40041   Document: 00513626044      Page: 10   Date Filed: 08/05/2016



                                 No. 15-40041
                                      C.
      Likewise, 18 U.S.C. § 16(b) is plainly not vague as applied to Gonzalez-
Longoria. See Holder v. Humanitarian Law Project, 561 U.S. 1, 18-19 (2010)
(“We consider whether a statute is vague as applied to the particular facts at
issue[.]”). Gonzalez-Longoria’s most recent crime is Illegal Reentry after
Deportation, and his relevant earlier crime was Assault Causing Bodily Injury
with a Prior Conviction of Family Violence. Due process requires, first, that
Gonzalez-Longoria be able to apprehend that he could face enhanced
punishment because his prior offense naturally involves physical force, and,
second, that the provision under which he was sentenced not be so standardless
as to invite arbitrary or discriminatory enforcement. Both requirements are
satisfied.
      The standard provided by 18 U.S.C. § 16(b) can be straightforwardly
applied to Gonzalez-Longoria’s prior offense, as is evidenced by this court’s
ease in applying the definition to other, similar offenses in the past. For
example, in United States v. Sanchez-Espinal, 762 F.3d 425 (5th Cir. 2014), a
panel of this court held that a New York felony conviction for aggravated
criminal contempt qualifies as a “crime of violence” under 18 U.S.C. § 16(b) for
purposes of the same eight-level guidelines enhancement at issue here. Id. at
431. A conviction for New York aggravated criminal contempt required a
defendant to “cause physical injury to a victim for whose benefit an order of
protection has been previously issued against the defendant.” Id. The panel
observed that protective orders were usually issued in domestic violence cases,
and that a defendant would have to flout such an order to commit the crime.
Id. at 431-32. The panel concluded: “These elements—a discordant history
between the victim and the defendant leading to a court order of protection,
which the defendant knowingly violates—underscore our conclusion that a


                                      10
    Case: 15-40041    Document: 00513626044      Page: 11    Date Filed: 08/05/2016



                                  No. 15-40041
violation of [the aggravated criminal contempt statute], by its nature, entails
a high probability that physical force will be used.” Id. at 432.
      Here, Gonzalez-Longoria’s crime of Assault Causing Bodily Injury with
a Prior Conviction of Family Violence consisted of “intentionally, knowingly, or
recklessly causes bodily injury to another,” committed against a household or
family member, or person in a dating relationship with the defendant, when
the defendant had a previous conviction for an offense against a household or
family member, or person in a dating relationship with the defendant. See Tex.
Penal Code § 22.01(a)(1) & (b)(2). This describes a crime of domestic violence.
Like the New York aggravated criminal contempt conviction held to be a “crime
of violence” in Sanchez-Espinal, Tex. Penal Code § 22.01(b)(2) is in that
category of crimes that “while capable of being committed without the use of
physical force, always entail a substantial risk that physical force” will be used.
Sanchez-Espinal, 762 F.3d at 432 (quoting Rodriguez v. Holder, 705 F.3d 207,
213 (5th Cir. 2013)); see also Perez-Munoz, 507 F.3d at 364 (“Being able to
imagine unusual ways the crime could be committed without the use of
physical force does not prevent it from qualifying as a crime of violence under
18 U.S.C. § 16(b).”). Thus, 18 U.S.C. § 16(b)’s standard for when a prior
conviction should be counted as a crime of violence can be straightforwardly
applied to Gonzalez-Longoria’s prior crime of conviction. Gonzalez-Longoria
was on sufficient notice that his earlier crime of Assault Causing Bodily Injury
with a Prior Conviction of Family Violence is one society condemns as violent
because it involves a substantial risk that, in the course of its commission, force
will be used against another. We therefore conclude that 18 U.S.C. § 16(b) is
not vague as applied to Gonzalez-Longoria.
                                        D.
      We close by noting that the Supreme Court invalidated the Armed
Career Criminal Act’s residual clause only after “[n]ine years’ experience
                                        11
   Case: 15-40041     Document: 00513626044     Page: 12   Date Filed: 08/05/2016



                                 No. 15-40041
trying to derive meaning from the . . . clause,” “repeated attempts and repeated
failures to craft a principled and objective standard,” and years of “pervasive
disagreement” in the lower courts about how to conduct the categorical-
approach inquiry with respect to the clause, Johnson, 135 S. Ct. at 2558-60—
a record of unworkability not present here. Thus, we decline to get ahead of
the Supreme Court, invalidating duly enacted and longstanding legislation by
implication. See United States v. Nat’l Dairy Prods. Corp., 372 U.S. 29, 32
(1963) (stating that a “strong presumptive validity . . . attaches to an Act of
Congress” and that, when possible, courts should seek an interpretation that
supports the constitutionality of legislation and avoid invalidating a statute as
vague); Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484
(1989). This is especially true because the Court in Johnson specifically
identified the precedent it was overruling, see Johnson, 135 S. Ct. at 2563, yet
intimated nothing negative about its earlier, unanimous Leocal decision. See
Dimaya v. Lynch, 803 F.3d 1110, 1129 (9th Cir. 2015) (Callahan, J., dissenting)
(“The Supreme Court will be surprised to learn that its opinion in Johnson
rendered § 16(b) unconstitutionally vague, particularly as its opinion did not
even mention Leocal and specifically concluded with the statement limiting its
potential scope.”); Ballew v. Cont’l Airlines, Inc., 668 F.3d 777, 782 (5th Cir.
2012).
                                      IV.
      The judgment of the district court is affirmed.




                                       12
    Case: 15-40041      Document: 00513626044         Page: 13    Date Filed: 08/05/2016



                                     No. 15-40041
JONES, Circuit Judge, joined by SMITH, Circuit Judge, concurring:
      Although I concur in the majority opinion holding that 18 U.S.C. § 16(b)
is not unconstitutionally vague in the wake of Johnson v. United States, 135 S.
Ct. 2551 (2015), our disagreement over that proposition could have been
obviated with a holding that neither the U.S. Sentencing Guidelines, nor
extrinsic statutes cross-referenced in the Guidelines, are subject to challenges
based on the Due Process Clause’s prohibition of vague laws. This holding
flows from the recognition of several principles. First, Johnson itself did not
treat or address the Guidelines. Second, no other Supreme Court case has
implied the propriety of vagueness challenges in the realm of Guidelines
sentencing. Third, the Supreme Court’s most recent sentencing cases are not
to the contrary.       Fourth, this court has repeatedly rebuffed vagueness
challenges to Guidelines sentencing, and we remain bound by that line of case
law. Fifth, as a matter of principle and logic, sentencing under the Guidelines
remains discretionary with the district courts.            Sixth, allowing vagueness
challenges to the Guidelines would threaten both the Guidelines themselves
and the federal law beyond the Guidelines. The following discussion will
elaborate on each of these points. 1
      1. Johnson itself did not specifically treat or address the Guidelines. In
Johnson, the Supreme Court recognized “statutes fixing sentences” as
susceptible to vagueness challenges and declared the residual clause of the
Armed Career Criminal Act (ACCA) unconstitutionally vague. Id. at 2557
(citing United States v. Batchelder, 442 U.S. 114, 123, 99 S. Ct. 2198, 2204
(1979)). ACCA is a statute fixing a punishment. Normally, by federal law, the


      1  The Supreme Court will have this issue before it next term in Beckles v. United
States, 616 F. App’x 415 (11th Cir. 2015) (per curiam), cert. granted, No. 15-8544, 2016 WL
1029080 (U.S. June 27, 2016).
                                            13
   Case: 15-40041      Document: 00513626044     Page: 14   Date Filed: 08/05/2016



                                  No. 15-40041
maximum sentence a previously convicted felon faces for possessing a
firearm—in violation of 18 U.S.C. § 922(g)—is 10 years. See 18 U.S.C. §
924(a)(2). Under ACCA, however, defendants with three or more previous
convictions for violent felonies must be sentenced to at least 15 years. See 18
U.S.C. § 924(e)(1). Johnson’s sentence thus went from a 10 year maximum to
a 15 year minimum based on the residual clause. 135 S. Ct. at 2556. ACCA’s
residual clause is thus very much like a “crime” itself. Without notice or
predictability about which of his prior felonies would qualify under ACCA,
Johnson had no idea when he possessed a firearm in violation of ACCA
whether his range of punishments would be 15 years to life, as opposed to zero
to 10 years.
        The Court concluded that the use of a vague provision, like the residual
clause, “to condemn someone to prison for 15 years to life does not comport
with the Constitution’s guarantee of due process.” Id. at 2560. ACCA itself
mandated the increase in Johnson’s sentence and thus denied him due process.
Id. at 2557.
        The Guidelines, in contrast, criminalize no conduct and fix no sentence.
Contrasted with ACCA’s mandated sentence minimum, the Guidelines merely
advise the sentencing judge of a potentially reasonable sentence within the
statutory range and then leave the actual sentence to the judge’s discretion.
        2. No other Supreme Court case has directly confronted a vagueness
challenge to the Guidelines or implied the propriety of such a challenge. All of
the Court’s vagueness cases involving sentencing provisions have addressed
statutes prescribing a minimum or maximum sentence for a particular offense.
Besides Johnson, United States v. Batchelder involved a statute fixing a
maximum sentence of five years for a gun crime. 442 U.S. at 123, 99 S. Ct. at
2204.     United States v. Evans concerned the statutorily-fixed range of
                                       14
   Case: 15-40041     Document: 00513626044      Page: 15   Date Filed: 08/05/2016



                                 No. 15-40041
punishments for an immigration crime. 333 U.S. 483, 483–84, 68 S. Ct. 634
(1948). Chapman v. United States included a vagueness challenge to the
statute fixing a mandatory minimum sentence based on drug weight. 500 U.S.
453, 467–68, 111 S. Ct. 1919, 1929 (1991).
        The Supreme Court’s most relevant cases have all held against the
vagueness     propositions   discussed    in   Johnson—notice    and    arbitrary
enforcement—from the standpoint of sentencing. Beginning with notice, in
Irizarry v. United States, the Court held that a criminal defendant was not
entitled to prior notice that the district court was considering sentencing him
outside of the applicable Guidelines range. 553 U.S. 708, 712–13, 128 S. Ct.
2198, 2201–02 (2008). Because the Guidelines are not mandatory and the
district court had discretion to sentence the defendant anywhere within the
statutory range, the Court held that the defendant had no “expectation subject
to due process protection” of a Guidelines sentence. Id. at 713, 128 S. Ct. at
2202.
        Batchelder concerned a defendant whose conduct violated two statutes.
442 U.S. at 116, 99 S. Ct. at 2200. The laws prohibited identical conduct, but
one authorized a maximum sentence of two years and the other authorized a
maximum sentence of five years. Id. at 116–17, 99 S. Ct. at 2200. A unanimous
Supreme Court rejected Batchelder’s argument that the laws were
unconstitutionally vague because they did not give him fair notice whether the
consequence of his crime would be a sentence of two years or five years. Id. at
123, 99 S. Ct. at 2204. The Court held the notice requirements of due process
were satisfied so long as the statutes “clearly define[d] the conduct prohibited
and the punishment authorized.” Id.
        The Supreme Court’s concerns about arbitrary enforcement likewise
imply nothing about the propriety of vagueness challenges under the
                                         15
   Case: 15-40041     Document: 00513626044      Page: 16   Date Filed: 08/05/2016



                                  No. 15-40041
Guidelines.    Johnson said little about this aspect of vagueness in the
sentencing context, merely remarking that the residual clause’s indeterminacy
“invite[d] arbitrary enforcement by judges” in fixing the 15 year minimum
sentence. See Johnson, 135 S. Ct. at 2557. Batchelder didn’t address the
arbitrary enforcement aspect of vagueness at all, but did find that the
sentencing scheme was not so arbitrary as to violate the Equal Protection
Clause. 442 U.S. at 125 & n.9, 99 S. Ct. at 2204–05 & n.9. The defendant in
Chapman asserted that his sentence violated the Due Process Clause because
it was “arbitrary” and “the [due process] right to be free from deprivations of
liberty as a result of arbitrary sentences is fundamental.” 500 U.S. at 464, 111
S. Ct. at 1927.     The Court soundly rejected this argument.       Due process
requires a conviction after a trial “in accordance with relevant constitutional
guarantees.” Id. at 465, 111 S. Ct. at 1927. But once convicted, due process
has far less purchase: “[A] person who has been convicted [of a crime] is eligible
for, and the court may impose, whatever punishment is authorized by statute
for his offense, so long as that penalty is not cruel and unusual” and not based
on a distinction which would violate the Equal Protection Clause as being
without a rational basis. Id. (emphasis omitted and added).
      Concerns about widespread arbitrary enforcement are largely missing in
the Guidelines setting. As is made clear by the context of Kolender and the
cases it cites, the Court’s fear was that the “policeman on his beat” and local
prosecutors would use shapeless laws to harass disfavored persons and
minority groups with arrest and conviction. 461 U.S. at 358, 103 S. Ct. at 1858
(citing, e.g., Smith v. Goguen, 415 U.S. 566, 575, 94 S. Ct. 1242, 1247–48
(1974)). Those concerns are misplaced here. Convictions and sentences are
not based on the Guidelines.      Instead, they are based on “unambiguous”


                                       16
    Case: 15-40041       Document: 00513626044        Page: 17     Date Filed: 08/05/2016



                                      No. 15-40041
statutory statements of the “activity proscribed and the penalties available
upon conviction.” Batchelder, 442 U.S. at 123, 99 S. Ct. at 2204.
       The combined lesson of the Supreme Court’s vagueness cases which have
addressed sentencing is this: Due process requires only notice and
predictability in the statutory range of punishments following conviction.
Because due process requires no more, vagueness challenges cannot stand
against a discretionary scheme of sentencing within that range.
       3. The Supreme Court’s recent sentencing cases are not to the contrary.
Peugh v. United States is the leading case cited by proponents of Guidelines
vagueness challenges, 2 but the Ex Post Facto challenge in Peugh is quite
different from the proposed vagueness challenge in this case. In Peugh, the
Court allowed a defendant to challenge his sentence under the Ex Post Facto
clause because it was based on a Guidelines calculation not in force on the date
of his offense. 133 S. Ct. 2072, 2085–88 (2013). Peugh did not declare that the
Guidelines are subject to any and all constitutional challenges. Instead the
Court explicitly rejected that notion: “[A]nalytically distinct” constitutional
challenges should not be assumed to lie against the Guidelines. Id. at 2088.
Ex Post Facto challenges are unique because of the Clause’s history and
interpretation. Id. at 2086. They require only a “significant risk” of a higher
sentence to trigger the Clause’s protections.              Id. at 2088.      In contrast,
vagueness challenges are “analytically distinct” because all of the Supreme
Court’s precedents have made clear they only lie against those statutes that



       2 See United States v. Pawlak, No. 15-3566, 2016 WL 2802723, at *3 (6th Cir. May 13,
2016) (published); United States v. Madrid, 805 F.3d 1204, 1211 (10th Cir. 2015). The Eighth
Circuit recently held that the Guidelines are susceptible to vagueness attacks based on the
reasoning of Johnson, but as demonstrated above, Johnson did not treat the Guidelines and
there are material differences between ACCA and the Guidelines. United States v. Taylor,
803 F.3d 931, 933 (8th Cir. 2015) (per curiam).
                                            17
    Case: 15-40041     Document: 00513626044      Page: 18    Date Filed: 08/05/2016



                                   No. 15-40041
“fix” sentences. See Johnson, 135 S. Ct. at 2556. And Peugh itself reaffirmed
the holding of Irizarry that a defendant has no due process interest in an
expected Guidelines range. 133 S. Ct. at 2085 (plurality opinion).
      Nor does the Ex Post Facto clause rest on the same principles of fair
notice and avoiding arbitrary enforcement that underlie due process. The
Supreme Court has soundly rejected attempts to view the two as protecting
identical interests. See Rogers v. Tennessee, 532 U.S. 451, 458–60, 121 S. Ct.
1693, 1698–1700 (2001).        Ex Post Facto’s primary concern is vindictive
legislative action. See, e.g., Miller v. Florida, 482 U.S. 423, 429, 107 S. Ct. 2446,
2451 (1987). Vagueness is principally worried about vindictive enforcement
action. See, e.g., Kolender, 461 U.S. at 358, 103 S. Ct. at 1858. The notice
interest is also different between the two. Vagueness examines how much
ambiguity and uncertainty are acceptable in the law. It looks to situations
where the public is not able to determine what actions are prohibited by a
certain law. Ex Post Facto is concerned with notice in the context of principles
of reliance and “fundamental justice.” See, e.g., Peugh, 133 S. Ct. at 2085
(plurality opinion) (quoting Carmell v. Texas, 529 U.S. 513, 531, 120 S. Ct.
1620, 1631 (2000)).     It concerns situations where the law is definite but
retroactively punishes conduct or enhances previously prescribed punishment.
      Two other recent sentencing cases that rely on the anchoring effect of the
Guidelines are also unavailing to Gonzalez-Longoria. In both Molina-Martinez
v. United States, 136 S. Ct. 1338, 1345 (2016), and Freeman v. United States,
564 U.S. 522, 529, 131 S. Ct. 2685, 2692 (2011) (plurality opinion), the Court
evaluated whether the district court would have sentenced differently if it had
considered a lower Guidelines range. These examine the practical effect of the
Guidelines on sentencing questions, but are uninformative about the impact of
the Due Process Clause on sentencing provisions. Instead, the Supreme Court
                                         18
    Case: 15-40041       Document: 00513626044         Page: 19     Date Filed: 08/05/2016



                                      No. 15-40041
has already stated that due process is satisfied by an unambiguous statement
of the “the penalties available upon conviction.” Batchelder, 442 U.S. at 123,
99 S. Ct. at 2204 (emphasis added).
       4. Consistent with these principles, this court has repeatedly rebuffed
vagueness challenges to Guidelines sentencing. We remain bound by that line
of case law, which the instant en banc decision has not disturbed. In United
States v. Pearson, the court considered a due process challenge by a defendant
who claimed he was not on notice he would be sentenced as a career offender
under the Guidelines. 910 F.2d 221, 222 (5th Cir. 1990). Pearson held that
the defendant had notice of the correct statutory maximum and that is all the
Constitution demands. “Due process does not mandate . . . either notice,
advice, or probable prediction of where, within the statutory range, the
[G]uideline sentence will fall.” Id. at 223 (citing United States v. Jones, 905
F.2d 867 (5th Cir. 1990)). Since 1990, we have relied on Pearson to reject
vagueness challenges to the Guidelines in multiple unpublished opinions. 3
       5. Sentencing under the Guidelines is ultimately discretionary with the
district courts. See United States v. Booker, 543 U.S. 220, 245, 125 S. Ct. 738,
757 (2005).     Federal sentencing begins with the correct calculation of the
Guidelines range, but district courts are not permitted to “presum[e] that the
Guidelines sentence should apply.” See Nelson v. United States, 555 U.S. 350,
352, 129 S. Ct. 890, 892 (2009) (per curiam) (quoting Rita v. United States, 551

       3See, e.g., United States v. Velazquez, No. 06-41469, 2007 WL 2437961, at *1 (5th Cir.
Aug. 21, 2007) (per curiam) (unpublished); United States v. Perez, 32 F. App’x 129, 2002 WL
335081, at *1 (5th Cir. 2002) (per curiam) (unpublished table decision); United States v.
Medina-Camposano, 229 F.3d 1147, 2000 WL 1239063, at *1 (5th Cir. 2000) (per curiam)
(unpublished table decision); United States v. Porras-Cano, 172 F.3d 869, 1999 WL 129933,
at *1 (5th Cir. 1999) (per curiam) (unpublished table decision); see also United States v.
Wilson, 622 F. App’x 393, 405 n.51 (5th Cir. 2015) (per curiam) (citing Pearson for the
proposition that “[o]ur case law indicates that a defendant cannot bring a vagueness
challenge against a Sentencing Guideline”).
                                             19
    Case: 15-40041        Document: 00513626044        Page: 20     Date Filed: 08/05/2016



                                       No. 15-40041
U.S. 338, 351, 127 S. Ct. 2456, 2465 (2007)). Instead the district court must
consider the range in light of the Guidelines policy statements and the
sentencing factors contained in 18 U.S.C. § 3553(a). See Gall v. United States,
552 U.S. 38, 49–50, 128 S. Ct. 586, 596–97 (2007). The district court may
adjust the sentence up or down from the Guidelines range based on literally
any other consideration related to the defendant, 4 including, for example, the
district court’s policy disagreements with the Guidelines. 5                  Though the
Guidelines must be given “respectful consideration” they do not dictate the
defendant’s ultimate sentence. See Pepper v. United States, 562 U.S. 476, 490,
121 S. Ct. 1229, 1241 (2011). In reality, for over half of federal defendants last
year, the Guidelines didn’t even provide a reliable indication of what that
sentence might be because the district court, in some instances at the urging
of the Department of Justice, adjusted the sentence outside of the Guidelines
range. 6
      Before the Guidelines, sentencing was entirely discretionary within the
limits of the statutory maxima and minima. See Mistretta v. United States,
488 U.S. 361, 363, 109 S. Ct. 647, 650 (1989). Yet this regime was never
impugned as creating constitutional vagueness problems. See United States v.
Matchett, 802 F.3d 1185, 1195 (11th Cir. 2015) (citing Lockett v. Ohio, 438 U.S.
586, 602–04, 98 S. Ct. 2954, 2963–65 (1978)).                It would be ironic if the


      4  Pepper v. United States, 562 U.S. 476, 488–90, 121 S. Ct. 1229, 1240 (2011)
(discussing 18 U.S.C. § 3661).

      5   Kimbrough v. United States, 552 U.S. 85, 109–11, 128 S. Ct. 558, 575–76 (2007).

      6  The U.S. Sentencing Commission reports that in 2015, only 47.3% of federal
defendants received a sentence within their Guidelines range. See U.S. Sentencing Comm’n,
National Comparison of Sentence Imposed and Position Relative to the Guideline Range,
available at http://www.ussc.gov/sites/default/files/pdf/research-and-publications/annual-
reports-and-sourcebooks/2015/TableN.pdf.
                                             20
   Case: 15-40041         Document: 00513626044    Page: 21   Date Filed: 08/05/2016



                                    No. 15-40041
Guidelines, which seek to channel (though not control) judges’ discretion, could
be described as more arbitrary and providing less notice than sentencing
throughout this nation’s history.
      6.     I close with four additional points.      First, the original panel’s
distinction between a vagueness challenge to a statute incorporated into a
Guideline and a vagueness challenge to the Guideline itself is untenable. It
has no basis in common sense or precedent. Gonzalez-Longoria only asserts
an interest in this case because § 16(b) was incorporated into the Guidelines
applied to him. He has no freestanding ability to assert § 16(b) is vague and
thus any vagueness challenge is necessarily against the Guideline
incorporating it.
      Second, I agree with the Eleventh Circuit that allowing such challenges
has the potential to upend federal sentencing. See Matchett, 802 F.3d at 1196.
For example, Guideline provisions dealing with relative culpability—such as
“minor participant,” 7 “organizer or leader of a criminal activity,” 8 or “manager
or supervisor (but not an organizer or leader)” of a criminal activity 9—are all
potentially vague. See id. But they serve an important and laudable role in
encouraging district courts to reach some group level of uniformity and
proportionality in assessing individual culpability and sentencing similarly
situated defendants.
      Third, allowing vagueness challenges to statutes incorporated into the
Guidelines would have far-reaching implications. As the majority opinion



      7   U.S.S.G. § 3B1.2(b).

      8   U.S.S.G. § 3B1.1(a).

      9   U.S.S.G. § 3B1.1(b).

                                         21
   Case: 15-40041          Document: 00513626044          Page: 22       Date Filed: 08/05/2016



                                         No. 15-40041
demonstrates, applications of § 16(b) are pervasive throughout the federal
criminal and immigration laws. The Guidelines also incorporate numerous
definitions from outside of the federal criminal law. They use statutory pieces
from ERISA, 10 the Investment Advisors Act, 11 the Native American Graves
Protection and Repatriation Act, 12 and the Higher Education Act of 1954, 13 just
to name a few. Those definitions are, in turn, incorporated into other statutes
and regulations throughout the federal law. Declaring a statutory definition
void for vagueness would have wide-ranging effects because the Supreme
Court holds that a successful vagueness challenge renders the law “incapable
of any valid application.” Vill. of Hoffman Estates v. Flipside, Hoffman Estates,
Inc., 455 U.S. 489, 494 n.5, 102 S. Ct. 1186, 1191 n.5 (1982). This is not a step
we should invite through the discretionary world of the Guidelines.
      Finally, we should not allow Gonzalez-Longoria to challenge for
vagueness a statute that plainly applies to him. Where First Amendment
freedoms are not at issue, a “vagueness claim must be evaluated as the statute
is applied to the facts of [the] case.” See Chapman, 500 U.S. at 467, 111 S. Ct.
at 1929 (citing United States v. Powell, 423 U.S. 87, 92, 96 S. Ct. 316, 319
(1975)). This precept is “well established.” See Powell, 423 U.S. at 92, 96 S.
Ct. at 319 (quoting United States v. Mazurie, 419 U.S. 544, 550, 95 S. Ct. 710,
714 (1975)). As the majority opinion details, § 16(b) is not vague as applied to
the facts of Gonzalez-Longoria’s case.




      10   U.S.S.G. § 2E5.1 cmt. n.3 (citing 29 U.S.C. § 1002(21)(A)).

      11   U.S.S.G. § 2B1.1 cmt. n.15(A) (citing 15 U.S.C. § 80b-2(a)(11)).

      12   U.S.S.G. § 2B1.5 cmt. n.1(A)(iv) (citing 25 U.S.C. § 3001(3)).

      13   U.S.S.G. § 2B1.1 n.8(D) (citing 20 U.S.C. § 1001).
                                               22
   Case: 15-40041   Document: 00513626044    Page: 23   Date Filed: 08/05/2016



                              No. 15-40041
     For the foregoing reasons, I would hold the Guidelines categorically
immune from vagueness challenges.




                                    23
   Case: 15-40041     Document: 00513626044     Page: 24   Date Filed: 08/05/2016



                                 No. 15-40041


E. GRADY JOLLY, Circuit Judge, joined by STEWART, Chief Judge, DENNIS,
and GRAVES, Circuit Judges, dissenting:
      I am in agreement with the majority’s framework for deciding this case.
Specifically, I agree that Johnson “highlighted two features of the [Armed
Career Criminal] Act’s residual clause that together make the clause
unconstitutionally vague [and that] 18 U.S.C. § 16(b) shares these two
features.”   I also agree that “neither feature causes the same level of
indeterminacy in the context of 18 U.S.C. § 16(b).” The majority, however,
drifts from reason—and into the miasma of the minutiae—when it determines
that these vagaries suffice to distinguish § 16(b) from the residual clause.
Accordingly, I respectfully dissent.
      The majority offers two distinctions between the residual clause and
§ 16(b). I agree that both distinctions exist. Both distinctions, however, are
much less analytically consequential than the majority suggests; both “are,
ultimately, distinctions without a difference,” as the Sixth Circuit recently
held. Shuti v. Lynch, No. 15-3835, 2016 WL 3632539, at *7 (6th Cir. July 7,
2016). Furthermore, the ACCA’s residual clause was clearly unconstitutional
and, even though § 16(b) may be slightly less indeterminate, it is nonetheless
similar enough to the residual clause to be trapped by the same
unconstitutional character.
      Let’s start with the majority’s two distinctions between the residual
clause and § 16(b). First, the majority points out that the residual clause’s use
of potential injury “requires courts to guess at the potential risk of possibly
future injury.”   In contrast, § 16(b) asks only “whether a perpetrator’s
commission of a crime involves a substantial risk of physical force.”        The
difference, when sliced very thinly, may indicate that § 16(b) is slightly less
                                       24
    Case: 15-40041        Document: 00513626044    Page: 25   Date Filed: 08/05/2016



                                    No. 15-40041


indeterminate because a reviewing court can more easily determine the
physical force of a crime than the future injury resulting from a crime;
nonetheless, nearly all uses of physical force “risk a possibility of future injury.”
Thus, virtually every criminal act that satisfies the § 16(b) test could also
satisfy the residual clause’s test; any distinction between the two statutes on
this   ground   is   of     indeterminate    ultimate   consequence    to   § 16(b)’s
unconstitutionality under Johnson.
       Second, the majority points out that the residual clause was preceded by
“a confusing list of examples.” In particular, the Johnson Court was troubled
by the inclusion of “burglary” as an example of a residual clause crime.
Johnson v. United States, 135 S. Ct. 2551, 2558 (2015). (“The inclusion of
burglary   . . . among the enumerated offenses suggests that a crime may
qualify under the residual clause even if the physical injury is remote from the
criminal act. But how remote is too remote? Once again, the residual clause
yields no answers.”). And, as the majority points out in “§ 16(b), the amount of
risk required—‘substantial risk’—is not linked to any examples” in the text.
       Again, I can agree that this provides a shadow of difference, but hardly
a constitutional sockdolager.      This difference between the two statutes is
particularly slight because, through judicial interpretation, § 16(b) not only
contains an example, it contains the very example that most troubled the
Johnson Court. Specifically, the Supreme Court has previously explained that
burglary is the “classic example” of a § 16(b) crime. Leocal v. Ashcroft, 543 U.S.
1, 10 (2004). And “burglary” was the most confusing of the residual clause’s
“confusing examples.” If “burglary” is a confusing example in one statute, then
it is just as confusing in the other. Certainly, § 16(b) offers no more guidance
about how much physical force, if any, is risked in an ordinary burglary than
                                            25
    Case: 15-40041    Document: 00513626044      Page: 26    Date Filed: 08/05/2016



                                  No. 15-40041


the residual clause offers regarding the risk of injury from an ordinary
burglary. As a result, the (judicially created) example in § 16(b) is nearly as
confusing as the textual examples in the residual clause; again, any distinction
between the two statutes is not salient enough to constitutionally matter.
      In short, the differences identified by the majority may be distinctions,
but are truly “distinctions without a difference,” Shuti, 2016 WL 3632539, at
*7, and cannot account for different constitutional treatment of such otherwise
similar statutes.
                                       ***
      The majority’s second error is that it assumes, without supporting
reasoning, that even minor differences between the residual clause and § 16(b)
justify treating the two statutes differently. The majority starts from the
premise that § 16(b) is less indeterminate than the residual clause (I agree),
and then concludes that § 16(b) is therefore constitutional (I disagree). This
conclusion does not follow.
      To reach this erroneous conclusion, the majority misreads Johnson.
Specifically, the majority appears to read Johnson as, in effect, drawing a line
in the sand at the residual clause and decreeing “anything clearer than this is
constitutional; anything vaguer is not.” And if this reading of Johnson were
correct, then the majority could rightly point to even minor distinctions to
argue that § 16(b) falls on the constitutional side of the line.
      But the Johnson Court did not draw a line at the residual clause.
Instead, the Johnson Court held that the residual clause was so clearly
unconstitutional that the Court should overrule two past cases, setting aside
the revered doctrine of stare decisis to do so. Of course, the Supreme Court is
painfully reluctant to depart from the “vital rule of judicial self-government”
                                        26
   Case: 15-40041     Document: 00513626044     Page: 27   Date Filed: 08/05/2016



                                 No. 15-40041


embodied in stare decisis. Johnson, 135 S. Ct at 2563. That it chose to override
the principle of stare decisis in Johnson demonstrates that the residual clause
had trespassed well over the constitutional line.
      Thus, the proper inquiry is not whether there are any differences
between § 16(b) and the residual clause; there assuredly are. Instead, the
proper inquiry is whether the dissimilarities between the two statutes allow
dissimilar resolutions to the fundamental question of their constitutionality.
      In conducting this inquiry, I simply return to the text. Compare a crime
“that, by its nature, involves a substantial risk that physical force against the
person or property of another may be used in the course of committing the
offense” with an offense that “otherwise involves conduct that presents a
serious potential risk of physical injury to another.”     These statutes read
extremely similarly. The majority of circuits to have considered the question
have held that these two similar texts must suffer the same constitutional fate.
Compare Shuti, 2016 WL 3632539, and United States v. Vivas-Ceja, 808 F.3d
791 (7th Cir. 2015), and Dymaya v. Lynch, 803 F.3d 1110 (9th Cir 2015)
(striking down § 16(b) or materially identical laws) with United States v. Hill,
No. 14-3872, slip op. at 22 (2nd Cir. Aug. 3, 2016) (upholding such a law). The
majority, engrossed by thinly sliced and meaningless distinctions, adopts the
minority view and errs by losing track of the entirety: these statutes, in
constitutional essence, say the same thing.
      Accordingly, I respectfully dissent.




                                       27